NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILLIP MARTINEZ,                               No.    17-56818

                Petitioner-Appellant,           D.C. No. 2:16-cv-00360-TJH

 v.
                                                MEMORANDUM*
STEVE LANGFORD and CHAIRMAN
UNITED STATES PAROLE
COMMISSION,

                Respondents-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Phillip Martinez appeals pro se from the district court’s judgment denying

his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, and petition

for a writ of mandamus pursuant to 28 U.S.C. § 1361. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. See In re Orange, S.A., 818 F.3d 956, 961

(9th Cir. 2016) (writ of mandamus); Benny v. United States Parole Comm’n, 295
F.3d 977, 981 (9th Cir. 2002) (section 2241 petition). We affirm.

      Martinez contends that, because his original offense occurred in 1975, the

pre-1975 parole statutes apply to his case. He maintains those statutes would have

required the Commission to state reasons for imposing parole conditions. He

further argues that the Parole Commission and Reorganization Act (“Parole Act”),

Savings Clause, and Time Extension Acts cannot be retroactively applied to him,

and that their application violates the Ex Post Facto clause. Martinez’s arguments

are unpersuasive. The cases that he cites analyzed inapplicable sections of the

relevant statutes and in no way undermine the Commission’s authority over his

parole. To the contrary, this court has applied 18 U.S.C. § 4211 of the Parole Act

to individuals who, like Martinez, committed an offense before November 1, 1987.

See Benny, 295 F.3d at 981 n.2; see also Rifai v. United States Parole Comm’n,

586 F.2d 695, 698-99 (9th Cir. 1978) (applying Parole Act standards to a prisoner

convicted and sentenced before the Parole Act’s enactment). This court has further

concluded that the Parole Act did not change the law governing parole release

decisions, and therefore its application to prisoners convicted before the statute’s

enactment does not violate the Ex Post Facto clause. See Rifai, 586 F.2d at 698-99.

      Martinez also challenges the Commission’s failure to conduct a parole


                                          2                                    17-56818
termination hearing in 1995 as required by 18 U.S.C. § 4211(c)(1). However, the

hearing examiner at a hearing held in 2000 stated that even had a parole

termination hearing been held in 1995, Martinez’s parole would have continued for

the general safety and welfare of the public in light of the seriousness of his

offense. Furthermore, the Commission’s failure to hold a timely parole

termination hearing does not entitle Martinez to release, see Benny, 295 F.3d at

984-85, nor is Martinez currently eligible for a parole termination hearing because

he absconded and has not served on parole for five consecutive years. See 18

U.S.C. § 4211(c)(1).

      Lastly, Martinez asserts that the district court abused its discretion when it

failed to hold an evidentiary hearing to determine whether the expedited parole

revocation proposal provided an adequate waiver of rights notice. Contrary to his

argument, the revocation proposal unequivocally informed Martinez that his

acceptance of the proposal waived his right to appeal. The district court, therefore,

did not err when it denied an evidentiary hearing. See Totten v. Merkle, 137 F.3d
1172, 1176 (9th Cir. 1998). Martinez also waived his right to challenge to the

special parole drug-alcohol aftercare condition. Even if not waived, we cannot say

that by imposing this condition, the Commission exceeded its statutory authority or

acted so arbitrarily as to deny Martinez due process.

      Martinez also raises several objections to the manner in which the district


                                          3                                       17-56818
court considered and rejected his arguments. We need not address these

contentions in detail because, even if the district court erred in the ways Martinez

alleges, he is not entitled to relief.

       AFFIRMED.




                                          4                                    17-56818